DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                             Response to Amendment
Claims 1 and 17 have been amended. Claims 12-16 have been previously canceled. No new claims have been added. Claims 1-11 and 17-20 are remain pending in the application.
The previous rejection of claims 1-11 under 101 has been withdrawn due to claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 10, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iancu et al. (US. Pub. No. 2019/0342390 A1, hereinafter Iancu) in view of Lai (US. Pub. No. 2005/0044197 A1, hereinafter Lai) further in view of Du et al. (US. Pub. No. 2016/0127206 A1, hereinafter Du).

 Regarding claim 1.
          Iancu teaches a system associated with a cloud-based computing environment (Iancu Figs. 1 & 8 and Para. [0040] and Para. [0140] the virtual and cloud system and one or more processors provided to perform the functions), the system comprising one or more processors coupled to a memory to implement: 
         a first forwarding Virtual Machine ("VM") executing in a first availability zone and having a first Internet Protocol ("IP") address (note that virtual nodes include virtual machines and at least one of the virtual machine is equivalent to the claimed “a first forwarding virtual machine”. Iancu teaches in Fig. 1 and Para. [0040]-[0044] about the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a first forwarding virtual machine”) in a cloud infrastructure (C1) 110 is shown containing nodes (processing or storage, shown as squares) located in two different geographical regions R1 and R2. Each region is shown containing multiple availability zones (named as Z1 (i.e., the claimed “first availability zone”), etc.), and a cloud infrastructures 110 and 120, provisioning systems 140, orchestration server 150, end user systems 160 and DNS server 170 and further the TCP/IP packet is used as a basic unit of transport, with the source address being set to the TCP/IP address assigned to the source system from which the packet originates and the destination address set to the TCP/IP address of the target system to which the packet is to be eventually delivered); 
          a second forwarding VM executing in a second availability zone and having a second IP address (Iancu teaches in Fig. 1 and Para. [0040]-[0044] the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a second forwarding virtual machine”), in a cloud infrastructure (C1) 110 is shown containing nodes (processing or storage, shown as squares) located in two different geographical regions R1 and R2. Each region is shown containing multiple availability zones (named as Z2 (i.e., the claimed “second availability zone”), etc.), wherein the first and second IP addresses are recorded with a cloud Domain Name Service ("DNS") web service of a cloud provider such that both receive requests from applications directed to a particular DNS name acting as a single endpoint (Iancu teaches in Fig. 1 which shows cloud infrastructures 110 and 120, network 130, provisioning systems 140A-140C, orchestration server 150, end user systems 160A-160D, DNS (Domain Name System) server 170 (i.e., the claimed “a particular DNS name acting as a single endpoint”), Para. [0034] each node (in cloud infrastructures) is identified by a corresponding IP (Internet Protocol) address in the node-map data maintained by a name server (i.e., the corresponding IP address indicates the claimed “the first and the second IP addresses”). The node-map data is propagated is propagated to an external DNS (Domain Name System) server such that consumer systems can thereafter access the IP addresses of nodes providing each data service, and also teaches in Para. [0046] that the DNS 170 translates (typically user-friendly) domain names into IP addresses needed for locating and accessing computer services and devices (in general network entities) with the underlying network protocols and further teaches in Para. [0048] the user requests may be generated using appropriate user interfaces (e.g., web pages provided by an application executing in the server, a native user interface provided by a portion of an application downloaded from the server, etc.). In general, end user system requests an application for performing desired tasks and receives the corresponding responses (e.g., web pages) containing the results of performance of the requested tasks); and 
          a service cluster (Iancu teaches in Para. [0027]-[0028] the group of services include a primary cluster containing a primary set of nodes for the data service, and a read-replica cluster containing a secondary set of nodes for the data service. Here: the group of services equivalent to “a service cluster”), including: 
          a master VM node (Iancu teaches in Fig. 3, and Para. [0073] database 300 includes two components Master process and TServer process and the Master process' executing in the different nodes (310A-310B) (i.e., the claimed “a master VM node”) and further teaches in Para. [0069] that the distributed database 300 is a group of nodes such as VMs, physical machines or containers (referred to as a “universe”) for example, the universe of distributed database 300 is shown containing three nodes 310A-310B (i.e., the claimed “a master node”)), and 
        a standby VM node (Iancu teaches in Fig. 1, ¶ [0040] in a cloud infrastructures there are a collection of nodes for example, virtual machines and containers which include one or more virtual machines operating on physical nodes (i.e., the claimed “a standbay node”). But, Iancu does not explicitly teach a service cluster including wherein an IPtable in each forwarding VM forwards a request having a port value to a cluster port value associated with the master VM node.
      However, Lai teaches wherein an IPtable in each forwarding VM forwards a request having a port value to a cluster port value associated with the master VM node (note that the Examiner has interpreted the term “IPtable” based on ordinary and customary meaning: such meanings include creating or defining “firewall policy”, “firewall rules”, “security”, or “service registry in UDDI (Universal Description, Discovery, and Integration). Lai teaches in Para. [0674] the UDDI (i.e., Universal Description, Discovery, and Integration) and deployment design pattern preferably provides reduction of security risk for the UDDI Service Registry by placing the service registry in the appropriate tier. The UDDI port (port 8080) (i.e., the claimed port value) is preferably defined and opened in the firewall policy (i.e., IPtable) and further teaches in Para. [0660] the machine resources and costs may be higher. Another RDBMS variation is to have standby database mode, where the secondary database is replicated. LDAP may be set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over) and note that all the above processes perform in a virtual platform layer principle as disclosed in Para. [00467]-[0468]. Also, see Para. [0449]), and Lai further teaches wherein, the IPtables are updated to: forward requests having the port value to a cluster port value associated with the new master VM node (Lai further teaches in Para. [0674] that the Universal Description, Discovery, and Integration port (port 8080) (i.e., the claimed port value) is preferably defined and opened in the firewall policy (i.e., IPtable) and further teaches in Para. [0660] that the RDBMS variation is to have standby database mode, where the secondary database is replicated. LDAP may be set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over), and note that all the above processes perform in a virtual platform layer principle as disclosed in [00467]-[0468]). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over ([0674] and [0660]) into the teachings of Iancu invention. One would have been motivated to do so in order to the VM controls routing of the traffic flows of a corresponding tenant using the optimal route and the system maintains a customized web services security design pattern catalog, based on past implementation experience and/or known design patterns in an efficient manner.
        Iancu in view of Lai does not include new master node and does not explicitly teach in response to identifying a failure of the master VM node, designate the standby VM node as a new master VM node, and forward requests having the port value to a cluster port value associated with the new master VM node.
        However, Du teaches in response to identifying a failure of the master VM node (Du teaches in Para. [0050] VM nodes of a cluster that may be points of failure within the architecture of the distributed computing platform in the event of a failure of the master VM node), designate the standby VM node as a new master VM node, and forward requests having the port value to a cluster port value associated with the new master VM node (Du teaches in Para. [0050] the backup VM node (i.e., standby VM node) such that the backup VM node runs in lock-step with the master VM node. In the event of a failure of the master VM node, the backup VM node can assume the responsibilities of the master VM node without significant loss of time or data and Para. [0054] new VM nodes can be automatically provisioned and added to a current cluster).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Du by including a system of identifying the failed maser VM node in order to use new master VM node while the node fails ([0050] and [0054]) into the teachings of Iancu in view of Lai invention. One would have been motivated to do so in order to facilitate robust and efficient execution in the cloud environment. The method enables provisioning the cluster of virtualized nodes enabling fault tolerance features of the virtualization platform to be employed, thus enhancing reliability of the distributed computing platform by addressing single points of failure. The method enables a computing device to transmit multiple copies of a message, thus enabling the computing device to reduce risk of non-delivery.
Regarding claim 2.  
         Iancu in view of Lai further teaches wherein the service cluster is associated with a Relational Database Management System ("RDBMS") as a service cluster, the master VM node comprises a master RDBMS node, and the standby node comprises a standby RDBMS node (Iancu teaches in para.  [0027]-[0028] the groups of nodes hosting a data service includes a primary cluster containing a primary set of nodes for the data service, and a read-replica cluster containing a secondary set of nodes for the data service and also teaches in Para. [0142] about other user programs 826 (such as other applications, DBMS, etc.) and further Lai teaches in Para. [0660] about a relational database management system (RDBMS) may have the machine resources and costs may be higher. Another RDBMS variation is to have standby database mode, where the secondary database is replicated).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including a system of using RDBMS parallel database server to have standby database mode, where the secondary database is replicated ([0660]) into the teachings of Iancu in view of Du invention. One would have been motivated to do so in order to involve the system of sending and receiving database request based on the availability of standby database mode so that the system enables reducing need for elections when any server is failed for a short period of time due to network fluctuations, and achieving data write or read, thus reducing an amplification of an unavailable time caused by network fluctuations, and improving availability.
Regarding claim 3.  
            Lai further teaches wherein the RDBMS as a service comprises PostgreSQL as a service (Lai teaches in ¶ [01003]-[1004] services in database vendors may include SQL-to-XML mapping and native XML format to extract a relational database and transform into XML messages from DB2 or Oracle 8i and XML-related database initiatives such as XQL (SQL-like XML query language) and DADX Web Services (Mapping SQL to DTD or XML Schema) may be available).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including a system of using different services in RDBMS for example, SQL-to-XML ([1003]-[1004]) into the teachings of Iancu in view of Du invention. One would have been motivated to do so since using the SQL service is reliable, extensible, and helps to store and manage user’s data by running complex applications, manage administrative tasks and create entire environments for both single-user applications and the largest datasets in an efficient manner.
Regarding claim 4.
           Lai in view Du further teaches wherein, upon a return of the original master RDBMS VM node from failure, arranging for that node to execute in standby mode (Lai further teaches in ¶ [0660] that the RDBMS variation is to have standby database mode, where the secondary database is replicated. LDAP may be set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over), and note that all the above processes perform in a virtual platform layer principle as disclosed in [00467]-[0468] and further Du teaches in Para. [0050] the backup VM node such that the backup VM node runs in lock-step with the master VM node. In the event of a failure of the master VM node, the backup VM node can assume the responsibilities of the master VM node without significant loss of time or data. executing as the name node and/or as the job tracker node when configuring 430 these nodes).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over ([0674] and [0660]) into the teachings of Du by including the backup VM node. One would have been motivated to do so in order to the VM controls routing of the traffic flows of a corresponding tenant using the optimal route and the system maintains a customized web services security design pattern catalog, based on past implementation experience and/or known design patterns in an efficient manner. 

Regarding claim 5. 
         Iancu in view of Lai further teaches wherein the forwarding VMs support multiple RDBMS as a service clusters (Iancu teaches in Fig. 1 and Para. [0040]-[0044] the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a second forwarding virtual machine”) and Lai also teaches in Para. [1003]-[1004] the relational database (RDBMS) services to a number of different trading partners).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including a system of providing database services ([1003]-[1004]) into the teachings of Iancu in view of Du invention. One would have been motivated to do so in order to facilitate the communication between database clients and the database without the users are required to log in to the computer system to access or use the database. This facilitates the users with a convenience and a security layer for their database. Furthermore, the maintenance is easier as it helps the database admins or technicians to maintain, repair, control, test and even back up the databases that reside within their main system. A built-in automation system or automation tools within the RDBMS on the operating system helps in automating these functions.
 Regarding claim 6.
             Lai further teaches wherein each forwarding VM IPtable includes multiple rules, each forwarding a different port value to a cluster port value associated with a master RDBMS VM node of a different cluster (note that the Examiner has interpreted the term “IPtable” based on ordinary and customary meaning: such meanings include creating or defining “firewall policy”, “firewall rules”, “security”, or “service registry in UDDI (Universal Description, Discovery, and Integration). Lai teaches in ¶ [0674] the UDDI (i.e., Universal Description, Discovery, and Integration) and deployment design pattern preferably provides reduction of security risk for the UDDI Service Registry by placing the service registry in the appropriate tier. The UDDI port (port 8080) (i.e., the claimed port value) is preferably defined and opened in the firewall policy (i.e., IPtable) and further teaches in ¶ [0660] the machine resources and costs may be higher. Another RDBMS variation is to have standby database mode, where the secondary database is replicated. LDAP may be set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over) and note that all the above processes perform in a virtual platform layer principle as disclosed in [00467]-[0468]). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including set up as master-slave replication; thus, when one fails, the slave (secondary LDAP) takes over ([0674]) into the teachings of Iancu in view of Du invention. One would have been motivated to do so in order to the VM controls routing of the traffic flows of a corresponding tenant using the optimal route and the system maintains a customized web services security design pattern catalog, based on past implementation experience and/or known design patterns in an efficient manner.
Regarding claim 10.  
           Iancu teaches wherein the master VM node and the standby VM mode execute in different availability zones (Iancu teaches in Fig. 3, ¶ [0073] database 300 includes two components—Master process and TServer process and the Master process' executing in the different nodes (310A-310B) (i.e., the claimed “a master VM node” and further teaches in Fig. 1 and ¶ [0040]-[0044] about the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a first and a second forwarding virtual machine”), in a cloud infrastructure (C1) 110 is shown containing nodes (processing or storage, shown as squares) located in two different geographical regions R1 and R2. Each region is shown containing multiple availability zones (named as Z1, Z2 (i.e., the claimed “first and second availability zones”), etc.).
Regarding claim 11. 
         Iancu further teaches wherein additional forwarding VMs execute in additional availability zones to support the service cluster (note that the etc. Z indicates the claimed “additional availability zones”. Iancu teaches in Fig. 1 and ¶ [0040]-[0044] about the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a first and a second forwarding virtual machine”), in a cloud infrastructure (C1) 110 is shown containing nodes (processing or storage, shown as squares) located in two different geographical regions R1 and R2. Each region is shown containing multiple availability zones (named as Z1, Z2 and etc. (i.e., the claimed “additional availability zones”). 
Regarding claim 17. 
Claim 17 incorporates substantively all the limitation of claim 1 in a non-transitory computer readable storage medium form and is rejected under the same rationale. Furthermore,, regarding the claim limitation of RDBMS Lai teaches in Para. [0309], [0311], [0514], [0644] and [0660]. 
Regarding claim 18. 
Claim 18 incorporates substantively all the limitation of claim 3 in a non-transitory medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory medium, Iancu teaches in ¶ [0147].
Regarding claim 19. 
Claim 19 incorporates substantively all the limitation of claim 4 in a non-transitory medium form and is rejected under the same rationale. Furthermore, regarding the claim limitation of a non-transitory medium, Iancu teaches in ¶ [0147].
Regarding claim 20. 
       Iancu in view of Lai further teaches wherein the forwarding VMs support multiple RDBMS as a service clusters (Iancu teaches in Fig. 1 and ¶ [0040]-[0044] the nodes can be virtual nodes (e.g., virtual machines (VMs), containers containing one or more VMs (i.e., one or more virtual machines performs similar function as of the claimed “a second forwarding virtual machine”) and further teaches in ¶ [0049] executing applications designed to perform tasks requested by users/customers using end user systems 160. Specifically, orchestration server 150 facilitates users/customers to perform orchestration of data services (i.e., cluster of services) in cloud infrastructures (such as 110 and 120) and Lai also teaches in ¶ [0660] the physical implementation (e.g., RDBMS, LDAP, or proprietary). RDBMS may have a parallel database server (data synchronization); yet the I/O overhead to synchronize data in real time may be high; thus, the machine resources and costs may be higher. Another RDBMS variation is to have standby database mode).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lai by including a system of providing multiple RDBMS ([0660]) into the teachings of Iancu in view of Du invention. One would have been motivated to do so in order to facilitate for the users with a convenience and a security layer for their database. Furthermore, the maintenance is easier as it helps the database admins or technicians to maintain, repair, control, test and even back up the databases that reside within their main system and automation tools within the RDBMS on the operating system helps in automating these functions.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iancu in view of Lai further in view of Du and further in view of Mulcaby et al. (US. Pub. No. 2013/0091335 A1, hereinafter Mulcaby).
Regarding claim 7. Iancu in view of Lai further in view of Du teaches the system of claim 1.
          Iancu in view of Lai further in view of Du does not explicitly teach wherein, upon failure of the first forwarding VM, requests from applications are only directed to the second forwarding VM. 
           However, Mulcaby teaches wherein, upon failure of the first forwarding VM, requests from applications are only directed to the second forwarding VM (Mulcaby teaches in ¶ [0009]-[0010] the first virtual machine (i.e., first forwarding VM) is periodically stopped. In response to stopping the first virtual machine, the changes to the remaining portion of the memory are forwarded to a secondary  host machine which comprises the second virtual machine (i.e., the second forwarding machine) comprising a second virtual machine (i.e., this indicates that, when the first virtual stopped or failed, the request directed to the second forwarding machine)). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mulcaby by including a system of forwarding the requested application to a secondary host machine which comprises a second virtual machine ([0009]-[0010]) into the teachings of Iancu in view of Lai further in view of Du invention. One would have been motivated to do so since the system of using the secondary host machine which is signaled to continue execution of application while the primary virtual machine failed to process the forwarding request and thus helps to prevent transmission burden to the failed virtual machine and so that the network system improved and the network latency can be reduced.
Regarding claim 8. 
         Mulcaby in view of Lai further teaches wherein failure of the first forwarding VM is determined via a health check implemented via the cloud DNS web service (Mulcaby teaches in ¶ [0009]-[0010] the first virtual machine is periodically stopped and in response forwarding to the second virtual machine and Lai also teaches in ¶ [1539] upon deployment to production, the security levels may be assessed by tiers, e.g. host scan and host security health checking and further teaches in [0511] service registry is intended to be DNS for client browsers..
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mulcaby by including a system of forwarding the requested application to a secondary host machine which comprises a second virtual machine ([0009]-[0010]) into the teachings of Lai by including host security health checking ([1539]) further into the teachings of Iancu in view of Du invention. One would have been motivated to do so in order to effectively monitor the health and performance of user’s web applications, web servers, and other resources in an efficient manner.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iancu in view of Lai further in view of Du, further in view of Mulcaby and further in view of Chanda et al. (US. Pub. No. 2015/0052262 A1, hereinafter Chanda).
Regarding claim 9. Iancu in view of Lai further in view of Mulcaby teaches the system of claim 8.
          Mulcaby further teaches wherein upon recovery of the first forwarding VM from failure (Mulcaby teaches in ¶ [0010] first virtual machine is periodically stopped. In response to stopping the first virtual machine, the changes to the remaining portion of the memory are forwarded to a secondary host machine comprising a second virtual machine. In response to completing the forwarding of the changes, execution of the first virtual machine is resumed and further teaches in ¶ [0018] recovering from failures associated with purgeable memory of an application or program executed on a virtual machine, according to one or more embodiments and further teaches in ). But, Iancu in view of Lai further in view of Mulcaby does not include the IP table rules to forward and thus, they do not explicitly teach the IP table rules of the second forwarding VM are copied to the first forwarding VM IP table.
        However, Chanda teaches the IP table rules of the second forwarding VM are copied to the first forwarding VM IP table (Chanda teaches ¶ [0062] a virtualization application for performing the second translation. Both of these applications, in some embodiments, use a rules engine for mapping a first set of tables into a second set of tables and further teaches in ¶ [0099] that the rules used for processing and forwarding (i.e., switching, routing) packets. For instance, the flow processor 855 stores rules (e.g., in a storage medium, such as a disk drive) received from the flow protocol module 850, the rules are stored as a set of flow tables that each includes a set of flow entries. This indicates that the rules of the table mapping perform the recording or the coping the IP table rules).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chanda by including a virtualization application for performing the second translation, and use a rules engine for mapping a first set of tables into a second set of tables ([0062]) into the teachings of Mulcaby by including a system of recovering a virtual machine from failures ([0018]) into the teachings of by including adding a new table (i.e., the IP table is copied) to the software to store the split ratios in addition to the routing table provided ([0612]) further into the teachings of Iancu in view of Lai invention. One would have been motivated to do so since this method involves receiving a specification of a logical network that comprises a logical forwarding element attached to a logical service by using a rules engine for mapping tables, and thus enables the provisioning of dynamic host configuration protocol services in a centralized manner accessible by all machines connected to a logical network in an efficient manner. 
Response to Arguments
           Applicant argues that the prior art of record Iancu nor Lai considered alone and/or in combination do not teach “wherein an IPtable in each forwarding VM forwards a request having a port value to a cluster port value associated with the master VM node, and further wherein, in response to identifying a failure of the master VM node, the IPtables are updated to: designate the standby VM node as a new master VM node, and forward requests having the port value to a cluster port value associated with the new master VM node”. (Remarks, Pages. 7-8).

         In response to the above Applicant’s arguments, the Examiner respectfully disagrees. First, under broadest reasonable claim interpretation, customary and plain meaning the term “IPtable” in the network is the process of creating or defining “firewall policy”, “firewall rules”, “security”, or “service registry in UDDI (Universal Description, Discovery, and Integration) and thus, Lai from this aspect teaches about how to define and open the firewall policy (i.e., IPtable) and UDDI port (port 8080) (e.g., the claimed port value) and the RDBMS variation to have standby database mode to perform the claimed limitation as narrated in Para. [0674], [0660]. Second, the applied prior art of record Iancu teaches the claimed virtual machine by providing a virtualized service in a virtual node system which includes virtual machines (e.g., at least one of a first forwarding virtual machine) in a cloud based infrastructure as narrated in Fig. 1 and Para. [0040]-[0044]. 

        Applicant also argues that the prior art Iancu in view of Lai considered alone and/or in combination IPtables are updated to: “designate the standby VM node as a new master VM node, and forward requests having the port value to a cluster port value associated with the new master VM node”. (Remarks, Pages. 8-9).

          In response to the above Applicant’s argument, the Examiner respectfully disagrees because, the current amendment added additional limitations (e.g., “designate the standby VM node as a new master VM node and new master VM node”) in the claim and which changed the scope of the claim and thus, the Examiner has introduced a new prior art of record Du et al. (US. Pub. No. 2016/0127206 A1) to teach “designate the standby VM node as a new master VM node and new master VM node”. (See the 103 rejection above).

          Applicant further argues that Mulcaby and/or Chanda whether considered alone and/or in combination do not cure the deficiencies of Iancu and Lai. In other words, they fail to show a system associated with a cloud-based computing environment. (Remarks, Page 10).

         In response to the above Applicant’s argument, the Examiner respectfully disagrees because Mulcaby and/or Chanda are used to teach a system associated with a cloud-based computing environment since this aspect already addressed by Iancu and Lai. However, Mulcaby and/or Chanda are used to teach the further limited claimed limitations for example, in claim 7-9. Therefore, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

          Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/ZI YE/Primary Examiner, Art Unit 2455